Citation Nr: 0420277	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  00-16 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury to the spine and tailbone.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to August 
1942, from October 1943 to December 1945, and from June 1950 
to March 1974.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In a September 1996 rating decision, the RO, in pertinent 
part, denied entitlement to service connection for post-
traumatic stress disorder (PTSD) and the residuals of a 
broken right hand bone.  Subsequently, the veteran perfected 
an appeal as to the issue of entitlement to service 
connection for PTSD.  In a May 2000 rating decision, the RO, 
in pertinent part, denied entitlement to service connection 
for the residuals of a broken right hand bone and the 
residuals of a low back injury to the spine and tailbone and 
granted entitlement to service connection for PTSD, assigning 
an initial 50 percent disability rating.  By VA Form 9 dated 
in July 2000, the veteran perfected the appeal only as to the 
issues of entitlement to service connection for the residuals 
of a broken right hand bone and the residuals of a low back 
injury to the spine and tailbone.

In a December 2000 rating decision, the RO denied entitlement 
to a total disability rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.  
Subsequently, the veteran perfected an appeal as to this 
issue.

In January 2002, the veteran testified before the undersigned 
Veterans Law Judge at the RO.  A copy of the transcript is 
associated with the record.  

Although in the May 2000 rating decision the RO adjudicated 
the issue of entitlement to service connection for the 
residuals of a broken right hand bone on the merits, the 
Board in an April 2002 decision and remand recharacterized 
that issue as whether new and material evidence has been 
submitted to reopen the claim for service connection for the 
residuals of a broken right hand bone and determined that new 
and material evidence had not been presented to reopen the 
veteran's previously disallowed based upon the same factual 
basis.  See Barnett v. Brown, 
83 F.3d 1380, 1384 (Fed. Cir. 1996).  The Board's April 2002 
decision also remanded the issues of entitlement to service 
connection for the residuals of a low back injury to the 
spine and tailbone and a TDIU for additional development.

In an August 2003 rating decision issued in September 2003, 
the RO assigned a 70 percent rating for PTSD and granted 
entitlement to a TDIU effective from July 28, 2000.  As a 
result, only the issue described above remains on appeal.  
The case is now before the Board for further appellate 
consideration.

As the Board noted in the April 2002 decision, VA records 
show the veteran raised a claim for entitlement to service 
connection for Parkinson's disease as a result of Agent 
Orange exposure, which he confirmed at his Travel Board 
hearing.  As this matter has not been adjudicated or 
developed for appellate review, it is referred again to the 
RO for appropriate action.

In a January 2003 VA Form 21-4138, Statement in Support of 
Claim, the veteran concedes that he did not have a broken 
right hand bone, but added that he recently had surgery to 
correct the tendons that had grown together, which injury he 
claimed he received while on board ship during service.  This 
statement appears to be a new claim for entitlement to 
service connection for residuals of an injury to the right 
hand and as such is referred to the RO for appropriate 
action.  See Ephraim v. Brown, 82 F.3d 399, 401-02 (Fed. Cir. 
1996).

Finally, in June 2004, the Board received a statement from 
the veteran that might be construed as a notice of 
disagreement (NOD) with the effective date of July 28, 2000 
assigned for the veteran's TDIU and his 70 percent rating for 
PTSD.  See 38 C.F.R. § 20.300 (2003).  This issue is referred 
to the RO for clarification and appropriate action.




FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist to the appellant by obtaining and fully 
developing all relevant evidence necessary for the equitable 
disposition of the service-connection issue addressed in this 
decision.

2.  There is no competent medical evidence showing that the 
veteran's bursitis and lumbar spine disorders or arthritis 
are related to service.


CONCLUSION OF LAW

Claimed residuals of a low back injury to the spine and 
tailbone were not incurred in or aggravated by active 
military service, nor may arthritis of the lumbar spine be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminated the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
also revised the provisions of 38 C.F.R. § 3.159 in view of 
the VCAA statutory changes.  See 66 Fed. Reg. 45,620-32 (Aug. 
29, 2001).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), which was 
effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

With regard to the RO's compliance with the April 2002 Board 
remand instructions, the Board notes that the RO was 
instructed to comply with the notice and duty to assist 
provisions of the VCAA.  In letters dated in March 2001, June 
2002 and June 2003 and an August 2003 supplemental statement 
of the case (SSOC), the RO informed the appellant of the 
revised duty to notify and assist under the VCAA; what 
information he needed to provide to establish entitlement to 
service connection for the claimed disorder, and what 
information VA had and would provide, and indicated that, if 
there was other evidence the veteran wanted VA to consider, 
that VA would make reasonable efforts to try to obtain it, if 
the veteran provided a description of such evidence and 
signed authorizations for its release.  In particular, in 
June 2002 and January 2003 letters, the RO to asked the 
veteran to identify health care providers, who had treated 
him for residuals of a low back injury to the spine and 
tailbone, and to furnish signed authorizations for release of 
private medical records of such treatment.  The RO was to 
obtain a copy of the veteran's 1945 treatment as noted by the 
October 2000 VA examiner.  Additionally, the Board asked the 
RO to refer the veteran's claims file to an examiner to 
determine the nature and give an opinion on the likely 
etiology of the claimed residuals of a low back injury to the 
spine and tailbone.  

In February 2003, the RO received a response to its letter 
requesting the veteran to provide information on his health 
care providers.  The veteran indicated, in a January 2003 VA 
Form 21-4138, Statement in Support of Claim, that he did not 
have any records dating to 1945 when the claimed injury 
occurred and added that he was not treated at the time 
because the more seriously injured were cared for.  Thus, the 
RO need not seek to obtain copies of nonexistent treatment 
records for June 1945 referred to by the October 2000 VA 
examiner.  The Board observes that, where records are 
unavailable, "VA has no duty to seek to obtain that which 
does not exist."  Counts v. Brown, 6 Vet. App. 473, 477 
(1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  The 
veteran did not send a signed authorization for release of 
any records relating to treatment for residuals of a low back 
injury.  In July 2003, the veteran's claims file and the 
Board's remand was reviewed by a VA physician, who examined 
the veteran and provided the requested medical opinion.  In 
August 2003, the RO readjudicated the service-connection 
claim and issued an SSOC.  Given the foregoing, the Board 
finds that the RO has substantially complied with the Board's 
April 2002 remand.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where Board's remand instructions were 
substantially complied with).

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5103A (West 2002) 
regarding the issue addressed in this decision.  The veteran 
was afforded the opportunity to provide lay or medical 
evidence, which might support his service-connection claim.  
In March 2001, June 2002 and January 2003 letters, VA asked 
the appellant to identify health care providers, to sign 
release of information forms and/or submit any additional 
medical evidence or lay evidence to support his claim.  
Although the veteran has signed release of information forms 
at various times for various health care providers, none of 
these heath care providers treated him for residuals of a low 
back injury.  He also admitted that he was not treated in 
service for the claimed injury.  The Board notes that the 
duty to assist is not a one-way street.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).  Various private medical records and 
physician statements, available VA and service medical 
records, and VA examination reports for the veteran have been 
associated with the claims file.  In variously dated letters, 
a June 2000 statement of the case (SOC), and in an August 
2003 SSOC, the RO informed the veteran of what was needed to 
establish entitlement to service connection and he was given 
additional chances to supply any pertinent information.  Lay 
statements from the veteran and his representative also have 
been associated with the file.  In a September 2003 VA Form 
21-4138, the veteran stated that he did not have any 
additional evidence to submit with regard to his claims.  
Thus, the Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence, which might be 
relevant to his service-connection claim.  Accordingly, the 
Board finds that no further assistance to the veteran in 
acquiring evidence is required by statute.  38 U.S.C.A. 
§ 5103A.  Under these circumstances, the Board finds that the 
service medical records, VA treatment records, private 
medical records, a rating action, a Board remand, a hearing 
transcript, and lay statements and testimony, are adequate 
for determining whether the criteria for service connection 
have been met.  

The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I) held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Subsequently, in 
Pelegrini v. Principi, No. 01-944, 2004 U.S. App. Vet. Claims 
LEXIS 370, at *22 (U.S. App. Vet. Cl. June 24, 2004) 
(Pelegrini II), the Court withdrew its opinion in Pelegrini I 
and specifically recognized that, "where, as here, that 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a)/§ 3.159(b)(1) 
because an initial AOJ adjudication had already occurred."  
Id.  Instead, the Court held that the appellant has the right 
on remand to VCAA content-complying notice and proper 
subsequent VA process.  Id. at *23.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  

In the present case, regarding the issue of entitlement to 
service connection for residuals of a low back injury, a 
substantially complete application was received in November 
1995.  Thereafter, in a May 2000 rating decision issued in 
May 2000, the RO denied the appellant's claim as not well 
grounded, prior to the enactment of the VCAA.  Only after 
this rating action was promulgated, in a March 2001 letter, 
did the RO provide initial notice of the provisions of the 
VCAA and inform the veteran that it was reviewing the claim 
since it had been denied as not well grounded.  Subsequently, 
after the Board remanded the case in April 2002, the RO, in 
letters to the veteran dated in June 2002 and June 2003 and 
in an August 2003 SSOC, provided additional notice to the 
appellant regarding what information and evidence must be 
submitted by the claimant, what information and evidence 
would be obtained by VA, and the need for the claimant to 
submit any evidence in his possession that pertains to his 
claim.  In various letters, an SOC, and an SSOC, VA also 
informed the appellant of what information and evidence is 
needed to substantiate his service-connection claim and what 
information he needed to submit and what VA would do.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying his 
service-connection claim, the timing of the notice might not 
comply with the express requirements of the law as found by 
the Court in Pelegrini II.  But the Court did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The Court in Pelegrini II appeared to indicate that the 
appellant has the right to VCAA content-complying notice and 
proper subsequent VA process following such notice.  Thus, 
there is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  See 38 U.S.C. § 7261(b)(2) 
(West 2002); see also Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication notice 
constitutes harmless error, especially since an AOJ 
determination that is "affirmed" by the Board is subsumed 
by the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104 (2003).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  In 
letters to the veteran dated in March 2001, June 2002 and 
June 2003 and an August SSOC, the RO informed him of what 
information he needed to establish entitlement to service 
connection, that he should send in information describing 
additional evidence or the evidence itself.  In a January 
2003 response, he indicted that he had not been treated in 
service at the time of the claimed injury and he did not 
provide information that he had received post-service 
treatment for the alleged injury.  While the notice the AOJ 
provided to the appellant in March 2001 and later were not 
given prior to the initial AOJ adjudication of the claim, the 
notice was provided by the RO prior to the transfer and 
recertification of the appellant's case to the Board 
following the Board's April 2002 remand, and the content of 
that notice and various duty to assist letters, along with 
the SOC and SSOC, fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  In August 
2003, after VCAA content-complying notice was given, the case 
was readjudicated and an SSOC was provided to the veteran.  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Therefore, in light of the holding in 
Pelegrini II, to decide the appeal on the veteran's service-
connection claim would not be prejudicial error to the 
claimant.  

The Board also observes that, in Pelegrini II, the Court 
held, in part, that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is notice that "informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  Furthermore, as indicated in § 3.159(b), in what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim.  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C. § 5103A(g). . ."  
Pelegrini II, No. 01-944, 2004 U.S. App. Vet. Claims LEXIS 
370, at *23.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice letters that were 
provided to the appellant do not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his service-connection claim.  By 
various informational letters, an SOC, an SSOC and their 
accompanying notice letters, VA satisfied the fourth element 
of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Analysis

The veteran seeks service connection for residuals of a low 
back injury to the spine and tailbone.  In an April 1995 
statement, the veteran alleged that he probably chipped his 
tailbone in June 1945, when he was under enemy attack.

Service Connection

In general, applicable laws and regulations indicate that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).  That a condition or injury occurred 
in service alone is not enough; there must be a current 
disability resulting from that condition or injury.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Certain chronic disabilities, such as 
arthritis, will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

The service medical records do not show treatment for a low 
back injury in service.  The veteran's numerous active duty 
physical examination reports, including his July 1973 
retirement examination report have consistently reflected 
normal clinical findings for the spine.  Moreover, in the 
medical history portion of these examination reports, the 
veteran has not indicated that he has suffered any back pain.  
The veteran, himself, admits that he was not treated in 
service for residuals of an injury to his low 
back/spine/tailbone.    

At a May 1974 VA examination, the veteran did not report 
sustaining any injury to his back, spine or tailbone.  No 
clinical findings were made with regard to a low back 
disorder.

VA treatment records from 1997 and 1998 and private hospital 
and medical treatment records from 1975 through May 2002 show 
no treatment for a lumbar spine/tailbone disorder. 

At an October 2000 VA examination, the veteran reported that 
he had low back pain in the coccyx area in 1945, that x-rays 
were negative and that he was diagnosed with chronic right 
upper leg tendinitis.  The diagnoses included lumbosacral 
spine degeneration tissue, negative x-rays with degeneration 
and radiation of nerve into the right posterior tendon 
attachment of the right leg proximally, with moderate pain 
but no surgical indications needed. 

At a July 2003 VA examination, the veteran reported serving 
on a ship in World War II that was hit by two Kamikaze planes 
in June 1945, stating that he was trapped against a bulkhead 
when they hit.  He indicated that the force of the explosion 
pushed his back and buttocks against steel rings on the floor 
of the deck and that he was unable to get medical attention 
at that time and that no mention of this incident ever made 
it into his medical records.  The veteran remained in the 
military until March 1974 and stated that he continued to 
have problems over the years, but no one would do anything, 
adding that he did not like to complain.  He described pain 
in the lower back and tailbone region, which bothers him when 
sitting and driving a car.  The veteran stated that he could 
stand and walk okay and did fair with activities such as 
bending and lifting.  No radicular complaints were noted.  On 
examination, the veteran walked with an unremarkable gait 
pattern and he was able to stand erect.  No visible or 
palpable spasm or tenderness to palpation was noted.  He had 
slight pain with left lateral bending.  There was no 
tenderness over the coccyx, but rather he had tenderness over 
the ischial tuberosity bilaterally, greater on the right than 
the left.  He did a satisfactory heel and toe walk and was 
able to squat and arise again.  Lumbar spine x-rays revealed 
some disc space narrowing at the lumbosacral junction, mild 
with marginal osteophytes.  Also marginal spurring anteriorly 
at S-1, S4-S5 and laterally at S3-S4 and S2-S3.  The 
impression was spondylosis changes in the lumbar spine.  The 
impression was bilateral ischial tuberosity bursitis and 
degenerative changes of the lumbar spine.  

Following review of the remand and the claims file, the 
examiner found no evidence of any lower back or tailbone 
problems in service medical records from June 1950 through 
March 1973.  The veteran consistently checked "no" on his 
report of medical history for any recurrent back pain, 
arthritis, and bone, joint or other deformity. On his initial 
VA examination in May 1974, there was no mention of any back 
or tailbone injury or problem.  The first account that the 
examiner found was in April 1995, when the veteran submitted 
a letter claiming that he had "probably a chipped tailbone" 
since June 22, 1945.  In another statement dated in April 
1996, the veteran related that his ship was hit in a Kamikaze 
attack and that he was helping to remove debris that was 
blocking the gangway, when he pulled on a piece of metal that 
came loose and he fell backwards to the deck and something 
sharp hurt his tailbone.  In an undated letter when he was 77 
years of age, the veteran complained of arthritis of the 
lower spine (tailbone), which bothered him so badly at times 
that he could hardly sit down.  The veteran concluded that 
this was the result of the Kamikaze event in 1945.  Service 
medical records were noted to be negative for any treatment 
or diagnosis of the above.  In a July 2000 statement, a 
private physician described complaints of pain in the 
veteran's left hip, in the area of the ischial tuberosity.  
The veteran reported that he had initially hurt this in 1944 
when a Kamikaze plane crashed into his boat.  The impression 
was hamstring tightness with left leg problems secondary to 
partial laceration or injury to his hamstring insertion on 
the ischium.  The examiner stated that he could find no 
mention of any back or tailbone problems until the veteran's 
letter in April 1995.  He thought that the veteran's tailbone 
pain represented ischial tuberosity bursitis and was likely 
related to bilateral hamstring tightness associated with the 
aging process.  In a similar manner, the veteran has x-ray 
evidence of degenerative changes of the lumbar spine, which 
were likely to be compatible with the aging process.  Thus, 
the examiner concluded that the veteran's claim represented a 
possibility, but was speculative in nature, and did not rise 
to the level of reasonable medical certainty or as likely as 
not. 

A careful review of the service medical records show that 
there is no indication in the service medical records that 
the veteran was treated for injuries which he sustained as a 
result of a Kamikaze attack in June 1945.  The Board finds 
that the July 2000 private physician's statement and the 
October 2000 VA examination report, suggesting a history of 
in-service injury to the low back due to a Kamikaze attack 
and suggesting a link between it and his currently diagnosed 
bilateral ischial tuberosity bursitis or degenerative disc 
disease of the lumbar spine, to be unpersuasive since the 
basis appears to be the veteran's self-reported history.  
Mere recitation of the veteran's self-reported lay history 
does not constitute competent medical evidence of diagnosis 
or causality.  LeShore v. Brown, 8 Vet. App. 406 (1996).  The 
preponderance of medical evidence points to the veteran's 
bursitis and lumbar spine disorders being the result of the 
natural aging process.  Medical possibilities and unsupported 
medical opinions carry negligible probative weight.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Any 
statements linking the veteran's current bursitis and lumbar 
spine disorder to service are speculative in nature.  The 
Board is not bound to accept medical opinions or conclusions, 
which are based on a history supplied by the veteran, where 
that history is unsupported by the medical evidence.  See 
Black v. Brown, 5 Vet. App. 177, 180 (1993).  Moreover, the 
record indicates that the veteran's history changed over 
time, from crashing his boat and being pushed against a 
bulkhead, to an explosion caused by a Kamikaze attack pushing 
him against a bulkhead or steel rings on the floor of the 
deck or falling backward to the deck and something sharp hurt 
his tailbone while pulling on a piece of metal to clear 
debris from a gangplank, which came loose.  Thus, a nexus 
between any post-service diagnosed bursitis and/or lumbar 
spine disorders and service is not established.  See 38 
C.F.R. § 3.303; see also Maxson v. Gober, 230 F.3d. 1330 
(Fed. Cir. 2000) (stating that the long period after service 
containing a lack of complaints or treatment could be viewed 
in the context of all the evidence as demonstrating that no 
disability was aggravated in service).  The Board also notes 
that the veteran was not diagnosed with arthritis of the 
lumbar spine within one year after service discharge.  Thus, 
service connection for arthritis on a presumptive basis must 
be denied.  See 38 C.F.R. §§ 3.307, 3.309

In contrast, the Board finds the July 2003 VA examiner's 
opinion is more persuasive.  After a thorough review of the 
claims file and treatment records, the January 2003 VA 
examiner opined that it is not at least as likely as not that 
the veteran had a current lumbar spine disorder or bursitis 
that was linked to service.  Such an opinion would be 
speculative in nature.  It was more likely that both 
disorders were due to the aging process.

The only remaining evidence the appellant has submitted that 
supports his claim are his own statements and those of his 
representative, who have asserted that the veteran has 
residuals of low back injury to the spine and tailbone linked 
to service.  They, as laypersons, with no apparent medical 
expertise or training, are not competent to comment on the 
presence, or etiology, of a medical disorder.  Rather, 
medical evidence is needed to that effect.  See Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995).  Thus, their statements 
do not establish the required evidence needed, that is, a 
nexus between the veteran's bursitis and/or lumbar spine 
disorders and service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for residuals of a low 
back injury to the spine and tailbone is not warranted, and 
there is no doubt to be resolved.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).



ORDER

Service connection for residuals of a low back injury to the 
spine and tailbone is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



